Citation Nr: 0818720	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-03 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an initial rating greater than 10 percent 
for service connected hypertensive vascular disease 
(hypertension).

2.  Entitlement to service connection for hypertensive 
retinopathy, claimed as an eye condition secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1984 to 
January 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that granted a 10 percent disability 
rating for the veteran's hypertension and from a statement of 
the case of the VA RO in San Diego, California that denied 
service connection for hypertensive retinopathy, claimed as 
an eye condition secondary to hypertension.

The Board notes that the original claim for hypertension was 
filed in August 2003.  An informal claim for service 
connection for hypertensive retinopathy was raised in the 
veteran's notice of disagreement stemming from the April 2004 
rating decision.  

Upon review of the file, the Board finds that proper notice 
for service connection for hypertensive retinopathy was not 
provided; therefore, the service connection claim must be 
remanded.

Accordingly, the issue of service connection for hypertensive 
retinopathy, claimed as an eye condition secondary to 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence, overall, shows that the 
veteran's systolic blood pressure is predominately less than 
200 and his diastolic blood pressure is predominately less 
than 110.




CONCLUSION OF LAW

The criteria for an increased evaluation for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2007).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.    38 C.F.R. § 4.7.  Consistent with the facts 
found, if there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) 
(a claim for an original or an increased rating remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The rating schedule provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
warrants a 20 percent evaluation for diastolic pressure 
predominately measuring 110 or more or; systolic pressure 
predominantly measuring 200 or more.  Diagnostic Code (DC) 
7101 (2007).

In March 2007, the veteran had a VA examination at which time 
his blood pressure was recorded at 150/90, 140/80, and 
160/80.  The examiner noted that since the veteran's blood 
pressure is controlled by medication, additional blood 
pressure readings on separate days were not obtained.  He was 
diagnosed with hypertension.  As the veteran's diastolic 
pressures were well under 110 and systolic pressures were 
under 200, the evidence weighs against the claim for an 
increased rating.

In November 2005, the veteran had a VA examination at which 
time his blood pressure was recorded at 124/92 while sitting, 
at 126/90 while standing, and at 124/94 while lying.  The 
veteran's blood pressure was controlled by medication.  The 
veteran reported that he had lost about two weeks from work 
in the past year due to his condition.  The veteran's blood 
pressure readings weigh against his claim.

VA outpatient treatment records showed that the veteran had 
blood pressure readings as follows: 115/78 in July 2004; 
160/84 in May 2001; 155/107, 147/96, and 136/98 in April 
2001; 130/90 and 151/81 in September 2000; and 151/95 in 
August 2000.  

Importantly, none of the diastolic readings were above 110 
and all systolic readings were under 200, weighing against 
the veteran's claim.

The veteran was treated at Riverside Medical Clinic from 
August 2002 to December 2003.  His blood pressure readings 
were as follows: 140/70 in August 2002, 180/116 in September 
2002; 150/110 in October 2002; 178/121 in July 2003; 180/118 
in August 2003; 128/84 and 116/82 in September 2003; 138/86, 
140/90, and 140/88 in November 2003; and 136/86 in December 
2003.  The Board notes that on four occasions the veteran's 
diastolic blood pressure was 110 or greater.  No readings 
showed a systolic pressure of 200 or greater.

The Board has considered all of the evidence and finds that 
the veteran is not entitled to an increased rating.  The 
veteran's blood pressure readings were predominantly under 
110 diastolic and under 200 systolic.  Only four readings, 
three of which were taken prior to the filing of the service 
connection claim, show a diastolic pressure of 110 or 
greater.

The Board has considered the four elevated diastolic readings 
and considered whether a staged rating is in order under the 
Fenderson criteria; however, as the veteran's blood pressure 
readings have been "predominantly" lower than required for 
a 20 percent rating since the filing of the claim for service 
connection, the Board finds that the currently assigned 
rating of 10 percent is appropriate.  No stage ratings are 
warranted.

The Board recognizes that the veteran takes prescription 
medication for treatment of hypertension (which provides the 
basis for the 10 percent evaluation).  However, as noted, the 
competent medical evidence overall fails to show a history of 
diastolic readings predominantly 110 or more.  The Board 
finds that the post-service medical record and private 
records provide evidence against this claim.

The veteran himself is not competent to provide an opinion 
requiring medical knowledge or a clinical examination by a 
medical professional, such as an opinion addressing whether a 
service-connected disability satisfies diagnostic criteria.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that his service-
connected disability warrants an increased evaluation.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, which would take the veteran's case outside the 
norm, thus warranting an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to a greater evaluation at any 
time during the pendency of this claim.  See Fenderson, 
supra.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

ORDER

Entitlement to a disability rating greater than 10 percent is 
denied.


REMAND

As noted above, an informal claim for service connection for 
hypertensive retinopathy was raised in the veteran's notice 
of disagreement stemming from the April 2004 rating decision 
granting service connection for hypertension.  The RO denied 
the veteran's claim for the first time in a statement of the 
case dated January 2006; however, the RO failed to send the 
veteran adequate notice prior to the adjudication of his 
claim.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.322.  

38 C.F.R. § 3.310 was revised.  See 71 Fed. Reg. 52747 
(September 7, 2006).  When a regulation or statute is revised 
during the course of an appeal, the Board generally must 
determine which version should be applied and/or the 
respective time periods for application of the respective 
versions.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.  

The amendment left unaffected subsections (a) of § 3.310.  
Subsection (b) of the unrevised version was also unchanged, 
but redesignated as subsection (c) in the revised version.  

The revision consisted of a new subsection (b) states, in 
pertinent part:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.    

This revision affects only those instances where the evidence 
establishes that an increase in severity of the nonservice-
connected disability has resulted due to the service 
connected disability.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as if one disability has caused another disability.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  The notice 
should also ask the claimant to provide any evidence in his 
possession that pertains to the claim.  Id.  Finally, VCAA 
notice should also be compliant with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice mailed to the veteran in September 2007, 
after adjudication, is not adequate as VA did not 
readjudicate the veteran's claim; therefore, the notice error 
was not cured.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured 
by the Board remanding for the issuance of a VCAA notice 
followed by readjudication of the claim by the RO) see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
VCAA notice that informs him of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim for secondary service connection; 
(2) that VA will seek to provide; (3) that 
he is expected to provide; and (4) must 
ask him to provide any evidence in his 
possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  
The notice must comply with any applicable 
legal precedent, including the recent case 
of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering any new evidence secured since 
the last SSOC.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran with another SSOC and afford the 
applicable opportunity to respond.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


